           Case 1:19-cr-00808-VEC Document 182 Filed 03/25/21 Page 1 of 1



                                                                             USDC SDNY
UNITED STATES DISTRICT COURT                                                 DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                ELECTRONICALLY FILED
 -------------------------------------------------------------- X            DOC #:
 UNITED STATES OF AMERICA                                       :            DATE FILED: 3/25/2021
                                                                :
                 -against-                                      :
                                                                :
 SALIFOU CONDE,                                                 :            19-CR-808 (VEC)
 ABOUBAKAR BAKAYOKO,                                            :
 SYLVAIN GNAHORE,                                               :                 ORDER
 ISSIAGA SYLLA                                                  :
                                                                ::
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

         WHEREAS on March 24, 2021, a Superseding Indictment was filed (Dkt. 181);

         IT IS HEREBY ORDERED THAT: An arraignment will be held in-person on April 8,

2021 at 11:30 a.m. in Courtroom 110.

         The Court reminds the parties to review the relevant standing orders regarding courthouse

entry and to comply with the requirement to wear either (i) one disposable mask underneath a

cloth mask with the edges of the inner mask pushed against the face; or (ii) one properly-fitted,

FDA-authorized KN95 (or N95) mask. Gaiters, bandannas, and masks with valves are not

permitted.

         Members of the public may attend the hearing by dialing 888-363-4749 using the access

code 3121171 and the security code 0808. Any recording or retransmission of the hearing is

strictly prohibited.



SO ORDERED.
                                                                     ________________________
Date: March 25, 2021                                                    VALERIE CAPRONI
      New York, New York                                              United States District Judge
